Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Justin Hawkins appeals the district court’s order denying his 18 U.S.C. § 8582(c)(2) (2012) motion for a sentence reduction. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Hawkins, No. 5:98-cr-00016-BO-1 (E.D.N.C. Dec. 11, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.